COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-13-00207-CV


JEFFREY LEE DAWSON                                                   APPELLANT

                                           V.

MICA CORPORATION                                                       APPELLEE


                                       ------------

          FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered “Appellant’s Motion To Dismiss Appeal.” Appellant

asks that we dismiss this appeal with prejudice. It is the court’s opinion that the

motion should be granted; therefore, we dismiss the appeal with prejudice. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 42.1(d).

                                                      PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: September 26, 2013

      1
       See Tex. R. App. P. 47.4.